Title: From Alexander Hamilton to James McHenry, 13 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 13. 99
          
          I enclose to you some extracts from Col. Bentleys letter of the twenty-sixth of August. I would recommend that the request of Col. Bentley be complied with as far as may be practicable unless they should be opposed by considerations of which I am ignorant. I enclose to you likewise the copy of a circular letter to the several Commandants—You will see from this that the authority given did not extend to the binding of the hats but was confined to the providing of Cockades and loops.
          With great respect I am Sir & &
          Secretary of War
        